365 S.W.3d 310 (2012)
Ryan HETTENHAUSEN, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 73677.
Missouri Court of Appeals, Western District.
May 1, 2012.
Jeffrey S. Eastman, for Appellant.
Jayne T. Woods, for Respondent.
Before Division Three: THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, JR., Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Ryan Hettenhausen appeals the judgment of the trial court upholding the administrative revocation of his driving privileges for refusal to submit to a chemical analysis of his breath. He contends that the evidence was insufficient to show that the arresting officer had reasonable grounds to believe that he was driving a motor vehicle while intoxicated. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*311 The judgment is affirmed. Rule 84.16(b).